DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-11, 13, and 26 are rejected under 35 U.S.C. 102a1 as being anticipated by Mitchell (US 1,872,489).
Regarding claim 1, Mitchell discloses an overhead sectional door for closing an opening when in a closed position, the door comprising: a plurality of panels (Figure 1, elements 22-25) each arranged in a generally vertical orientation and stacked one upon another when in the closed position (See Figure 3); wherein each of the plurality of panels is in a generally horizontal orientation and arranged in a stacked configuration when in an open position exposing the opening (See Figures 3-5); a track system (Figures 3-5, elements 17 and 18) operable to guide the plurality of panels to and from the closed position and the open position; and the track system further comprising a plurality of tracks (Figures 3-5, elements 45-48) each of which is associated with and guides one of the panels of the plurality of panels.  
Regarding claim 2, Mitchell discloses wherein each track of the plurality of tracks has one of the panels of the plurality of panels dedicated thereto (Figures 3-5, tracks 45-48 are dedicated to panels 22-25).  
Regarding claim 3, Mitchell discloses wherein each of the panels of the plurality of panels has one of the tracks of the plurality of tracks dedicated thereto (Figures 3-5, tracks 45-48 are dedicated to panels 22-25).
Regarding claim 5, Mitchell discloses wherein the plurality of panels are uncoupled one from another when the door is in the open position and the plurality of panels are in a generally horizontal portion of the track system (This configuration is illustrated in Figures 3-5).  
Regarding claim 6, Mitchell discloses further comprising: a counterbalance system (Figure 9, considered at least element 102) to assist movement of the plurality of panels to and from the open and closed positions.  
Regarding claim 7, Mitchell discloses a plurality of rollers (Figures 3-5, elements 27-30) each mounted to one of the plurality of panels for movement within the track associated with the panel to which the roller is mounted.  
Regarding claim 8, Mitchell discloses wherein each of the tracks of the plurality of tracks further comprises two track portions (See Figures 1-3, each of elements 15 and 16 include guide portions 17 and 18) which are each mounted proximate to the door opening and on opposite ends of the associated panel of the plurality of panels.  
Regarding claim 9, Mitchell discloses wherein the two portions of each of the tracks of the plurality of tracks are generally mirror images of one another (See Figures 1-3).  
Regarding claim 10, Mitchell discloses wherein the plurality of panels are each coupled to an adjacent panel when the door is in the closed position and the plurality of panels uncouple from one another as the door moves to the open position (See Figures 3-5).  
Regarding claim 11, Mitchell discloses wherein the plurality of panels is equal in number to the plurality of tracks (See Figures 3-5).  
Regarding claim 13, Mitchell discloses wherein the counterbalance system further comprises one of the following: compression springs, extension springs, torsion springs and counterbalance weights (See Figure 9, element 102).  
Regarding claim 26, Mitchell discloses an overhead sectional door for closing an opening when in a closed position, the door comprising: a plurality of panels (Figure 1, elements 22-25) each arranged in a generally vertical orientation and stacked one upon another when in the closed position (See Figures 3-5); wherein the plurality of panels is positioned above the opening when in an open position exposing the opening; a track system (Figures 3-5, elements 17 and 18) operable to guide the plurality of panels to and from the closed position and the open position; and a counterbalance system (Figure 9, considered at least element 102) to assist movement of the plurality of panels to and from the open and closed positions, the counterbalance system further comprising one of the following: compression springs, extension springs, torsion springs and counterbalance weights (Figures 2 and 9, element 102).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 12, 17-19, and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell (US 1,872,489) in view of Schuette et al. (US 6,311,757) (hereinafter Schuette).
Regarding Claim 4, Mitchell discloses wherein each track of the plurality of tracks further comprises a dedicated horizontal track and a dedicated transition track to guide movement of one of the panels of the plurality of panels to and from the closed position and the open position (See Figures 4-5).  Mitchell lacks wherein each track of the plurality of tracks further comprises a dedicated vertical track. Schuette, however, teaches that it is known in the art to configure an overhead door assembly featuring a plurality of sliding panels (Figures 1-13, element 2) and including a plurality of tracks (Figures 2-7, element 11) wherein each track of the plurality of tracks is dedicated to guide vertical movement of one of the sliding panels (See Figure 7). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the overhead door assembly of Mitchell such that the singular vertical track was a plurality of dedicated vertical tracks for each panel, as this would allow each panel to move simultaneously in a vertical direction, improving 
Regarding claim 12, Mitchell as modified by Schuette for claim 4 above teaches wherein the dedicated vertical track associated with a first one of the panels of the plurality of panels is longer than the dedicated vertical track associated with one of the panels of the plurality of panels above the first one of the panels (See Schuette Figures 7-9).  
Regarding claim 17, Mitchell discloses an overhead sectional door for closing an opening when in a closed position, the door comprising: a plurality of panels (Figure 1, elements 22-25) each arranged in a generally vertical orientation and stacked one upon another when in the closed position (See Figures 3-5); wherein each of the plurality of panels is in a generally horizontal orientation and arranged in a stacked configuration when in an open position exposing the opening (See Figures 3-5); a track system (Figures 3-5, elements 17 and 18) operable to guide the plurality of panels to and from the closed position and the open position; and the track system further comprising a plurality of tracks (Figures 3-5, elements 45-48) each of which is associated with and guides one of the panels of the plurality of panels; wherein each track of the plurality of 

Regarding claim 18, Mitchell discloses wherein the plurality of panels are uncoupled one from another when the door is in the open position and the plurality of panels are in a generally horizontal portion of the track system (This configuration is illustrated in Figures 3-5).  
Regarding claim 19, Mitchell discloses further comprising: a counterbalance system (Figure 9, considered at least element 102) to assist movement of the plurality of panels to and from the open and closed positions.  
Regarding claim 22, Mitchell discloses wherein each of the tracks of the plurality of tracks further comprises two track portions (Figure 2, elements 15 and 16) which are each mounted proximate to the door opening and on opposite ends of the associated panel of the plurality of panels; wherein the two portions of each of the tracks of the plurality of tracks are generally mirror images of one another (See Figures 1-3).  
Regarding claim 23, Mitchell discloses wherein the plurality of panels are each coupled to an adjacent panel when the door is in the closed position and the plurality of panels uncouple from one another as the door moves to the open position (See Figures 3-5).  
Regarding claim 24, Mitchell discloses wherein the plurality of panels is equal in number to the plurality of tracks (See Figures 3-5).  
Regarding claim 25, Mitchell as modified by Schuette for claim 17 above teaches wherein the dedicated vertical track associated with a first one of the panels of the plurality of panels is longer than the dedicated vertical track associated with one of the panels of the plurality of panels above the first one of the panels (See Schuette Figures 7-9).  
Claims 14-15 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell (US 1,872,489) in view of Hashagen (US 3,348,336)
Regarding claims 14, Mitchell lacks wherein the counterbalance system further comprises at least one spring pack which includes a plurality of compression springs arranged in parallel with each other. Hashagen, however, teaches that is known in the art to configure an overhead door system including a counterbalance system that comprises at least one spring pack which includes a plurality of compression springs arranged in parallel with each other (See Figures 1, 4, and 6-7, element 12).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the counterbalance system of Mitchell such that it included a multiple spring counterbalance system, such as that taught by Hashagen, as this would help to provide redundancy in the system, and provide a more robust system by distributing the counterbalance load to a configuration including multiple springs, which would help improve longevity of the assembly, as this would be found desirable to various consumers. Additionally, all the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, or substituted one known element for another, using known methods with no change in their respective functions. Such a combination or substitution would have yielded predictable results to one of ordinary skill in the art at the time the invention was made, since the elements perform as expected and thus the results would be expected. MPEP 2143
Regarding claim 15, Mitchell lacks wherein the counterbalance system further comprises a pair of spring packs each comprising a plurality of compression springs and 
Regarding claims 27, Mitchell lacks a plurality of compression springs on opposite sides of the door and each contained within one of two spring packs with the compression springs arranged in parallel with each other. Hashagen, however, teaches that is known in the art to configure an overhead door system including a counterbalance system that comprises a plurality of compression springs on opposite 

Claims 16 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell (US 1,872,489) in view of EP0367852
Regarding claim 16, Mitchell does not explicitly disclose wherein the plurality of rollers further comprises at least one stabilizing roller having a stabilizing roller axis of rotation and at least one load-bearing roller having a load-bearing roller axis of rotation, wherein each of the at least one stabilizing roller and the at least one load-bearing roller are mounted - 35 -to each one of the plurality of panels, wherein the stabilizing roller axis of 

Regarding claim 28, Mitchell discloses an overhead sectional door for closing an opening when in a closed position, the door comprising: a plurality of panels (Figure 1, elements 22-25) each arranged in a generally vertical orientation and stacked one upon another when in the closed position (See Figures 3-5); wherein the plurality of panels is positioned above the opening when in an open position exposing the opening (See Figures 3-5); a track system (Figures 3-5, elements 17 and 18) operable to guide the plurality of panels to and from the closed position and the open position; and a plurality of rollers (Figures 3-5, elements 27-30) each mounted to one of the plurality of panels for movement within the track system. Mitchell does not explicitly disclose wherein the plurality of rollers further comprises at least one stabilizing roller having a stabilizing roller axis of rotation and at least one load-bearing roller having a load-bearing roller axis of rotation, wherein each of the at least one stabilizing roller and the at least one load-bearing roller are mounted - 35 -to each one of the plurality of panels, wherein the stabilizing roller axis of rotation is generally perpendicular to the load-bearing axis of rotation.  EP0367852, however, teaches that it is known in the art to configure an overhead door assembly having a plurality of rollers that comprises at least one stabilizing roller (Figures 1-3, element 30) having a stabilizing roller axis of rotation and at least one load-bearing roller (Figures 1-3, element 4); wherein each of the at least one stabilizing roller is mounted to the panel; wherein the stabilizing roller axis of rotation is generally perpendicular to the load-bearing axis of rotation. Therefore, it . 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Mitchell (US 1,872,489) in view of  Schuette et al. (US 6,311,757) and further in view of Hashagen (US 3,348,336)
Regarding claim 20, Mitchell in view of Schuette lacks a plurality of compression springs each contained within one of two spring packs with the compression springs 


Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Mitchell (US 1,872,489) in view of Schuette et al. (US 6,311,757) and further in view of EP0367852
Regarding claim 21, Mitchell does not explicitly disclose wherein the plurality of rollers further comprises at least one stabilizing roller having a stabilizing roller axis of rotation and at least one load-bearing roller having a load-bearing roller axis of rotation, wherein each of the at least one stabilizing roller and the at least one load-bearing roller are mounted - 35 -to each one of the plurality of panels, wherein the stabilizing roller axis of rotation is generally perpendicular to the load-bearing axis of rotation.  EP0367852, however, teaches that it is known in the art to configure sectional overhead door having a plurality of rollers that comprises at least one stabilizing roller (Figures 1-3, element 30) having a stabilizing roller axis of rotation and at least one load-bearing roller (Figures 1-3, element 4); wherein each of the at least one stabilizing roller is mounted to the panel; wherein the stabilizing roller axis of rotation is generally perpendicular to the load-bearing axis of rotation. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the overhead door assembly of Mitchell such that it featured at least one stabilizing roller having a stabilizing roller axis of rotation and at least one load-bearing roller having a load-bearing roller axis of rotation, wherein each of the at least one stabilizing roller and the at least one load-bearing roller are mounted - 35 -to each one of the plurality of panels, wherein the stabilizing roller axis of rotation is generally perpendicular to the load-bearing axis of rotation, as taught by EP0367852, as this modification would provide enhanced stability for the panel system of Mitchell by providing a multi-axis engagement using multiple, perpendicularly mounted rollers for each panel, which would enable a more robust and reliable engagement between the panels and the track. Additionally, all the claimed elements were known in the prior art as evidenced above, and one of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN B REPHANN whose telephone number is (571)270-7318.  The examiner can normally be reached on Monday-Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/JUSTIN B REPHANN/Examiner, Art Unit 3634